GRIMES, Chief Justice.
We have for review Dozier v. State, 662 So.2d 382 (Fla. 4th DCA 1995), wherein the district court of appeal reversed Robert Lee Dozier’s conviction, concluding that the successive six-month assignments of a county court judge to hear half of the felony cases in a particular county in addition to his duties as a county court judge were unconstitutional.1
In another appeal from a different conviction of Dozier involving the same county court judge, we held that this Court has exclusive jurisdiction to review judicial assignments and that the district court was therefore without jurisdiction to review the judicial assignments at issue. Wild v. Dozier, 672 So.2d 16, 16-18 (Fla.1996). Regardless, we also upheld the judicial assignments at issue. Wild, 672 So.2d at 18-20.
Accordingly, in accordance with our decision in Wild, we quash the decision below.
It is so ordered.
OVERTON, HARDING, WELLS and ANSTEAD, JJ., concur.
SHAW and KOGAN, JJ., dissent.

. The district court rejected other claims raised by Dozier that need not detain us.